Citation Nr: 1023515	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-21 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for pudendal nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied 
entitlement to service connection for groin and/or scrotum 
condition, diagnosed as prostatitis.  The Board has 
recharacterized the issue for the reasons stated below.

In July 2006, the Veteran testified during a hearing before a 
decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.

The Board received additional evidence after notification of 
certification of the appeal to the Board without a waiver of 
initial RO review of this evidence.  However as the Board is 
granting the claim, remand for such consideration is 
unnecessary.  38 C.F.R. § 20.1304(c) (2009). 


FINDING OF FACT

The Veteran's pudendal nerve damage is related to an in-
service injury.


CONCLUSION OF LAW

Pudendal nerve damage was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection for prostatitis, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has been diagnosed with prostatitis and pudendal 
nerve damage, as discussed below.  He claims that he has a 
prostate disability that is due to an in-service injury.  The 
Veteran has written and testified that while stationed in 
Morocco in 1957, he was sitting in a truck that hit a bump 
and caused him to land on a hinge, impacting the perineal 
area.  He also stated that he experienced pain continuously 
since service, and did not apply for service connection until 
2005 because he was unaware that he would be entitled to 
benefits for the residuals of this injury.

The Veteran's service treatment records (STRs) are missing 
and presumed destroyed by fire.  In these circumstances, when 
a Veteran's STRs are unavailable through no fault of his own, 
VA's duties to assist, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).

Every physician that has examined the Veteran in connection 
with this claim, including the September 2006 VA examiner, 
has found his testimony to be consistent with the nature of 
his symptoms, i.e., that he suffered the claimed injury 
during service and continued to experience perineal pain 
since that time.  The Board finds that the Veteran's 
testimony as to in-service injury and continuity of 
symptomatology is credible.  Moreover, he is competent to 
testify to the in-service injury and continuity of 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).
 
The only remaining question is whether the Veteran has a 
disability that has resulted from his in-service injury.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  A May 
2005 Scottsdale Center for Advanced Pain Management treatment 
note contains an impression of perineal pain and coccydynia, 
prostadynia, and orchialgia.  On the September 2006 VA 
examination, the prostate was moderately enlarged and 
slightly tender, with other genitourinary findings normal.  
The examiner opined that the Veteran's "claimed condition" 
(which he did not identify), is more likely caused by or as a 
result of perineal contusion, the result of blunt force 
trauma while in military service in 1957 with persistent 
symptoms thereafter.  This conclusion was based on the 
consistent statements that the Veteran made to other 
physicians when seeking treatment for his peritoneal pain.

Dr. Asin wrote in January 2006 that the Veteran probably had 
acute prostatitis.  In October 2007, Dr. Asin recounted the 
Veteran's in-service injury and that since that time he has 
suffered chronic perineal discomfort and probable pudendal 
nerve damage.  Based on these facts, Dr. Asin concluded that 
the Veteran's "injury was indeed related to serving in the 
armed forcers and it is definitely a duty-related injury."

Dr. Cosijns wrote in a December 2005 letter that she had been 
treating the Veteran since June of 2005 and that "it is 
certainly a possibility that the patient obtained some damage 
in the affected area which may have caused him to have 
chronic pain."

Although Dr. Cosijns' opinion is phrased uncertainly, the 
combination of the above three medical opinions finding a 
nexus between the Veteran's symptoms and his in-service 
injury are entitled to at least some probative weight, and 
are not contradicted by any evidence or opinion in the 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning).  None of the opinions was precise, 
however, in identifying a current disability that is due to 
the in-service injury.  The only diagnosed disabilities (as 
opposed to diagnoses of pain such as prostadynia) with regard 
to this area of the anatomy are probable pudendal nerve 
damage and prostatitis, two disabilities that cause similar 
symptoms.  See Hough, Chronic Perineal Pain Caused by 
Pudendal Nerve Entrapment: Anatomy and CT-Guided Perineural 
Injection Technique (Dec. 31, 2002) (noting that pudendal 
nerve entrapment is a recognized cause of chronic perineal 
pain whose symptoms overlap considerably with those ascribed 
to chronic nonbacterial prostatitis).

Given that the only opinion that found a nexus between a 
specific disability and the in-service injury was Dr. Asin's 
October 2007 opinion with regard to pudendal nerve damage, 
the Board finds that service connection is warranted for this 
disability.


ORDER

Entitlement to service connection for pudendal nerve damage 
is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


